Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim (s) recites a method/device (process/machine) for receiving physiological parameter of a patient.
Step 2A,Prong One
Regarding claims 2,17 and 21, the limitations of  “receiving”, “determining” and “grouping” are processes that, under broadest reasonable interpretation standard, covers performance of these limitations in human mind. The method steps themselves can be carried out in the mind and/or by pen and paper. Thus, these limitations fall within “mental processing” group of abstract ideas. See MPEP 2106.04(a)(2)(III). Accordingly, the claims recite an abstract idea.
Step 2A,Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, “ processing circuitry, display, and memory.” Also, the additional elements of  the processing circuitry, display and memory amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer and displaying results on a display does not integrate a judicial exception  into practical application.
 
Step 2B
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer (processor, memory and display) are being used to implement abstract idea  and displaying the subsequent results. Therefore, the claims do not appear to be patent eligible.

Regarding claims 3-16,18-20 are directed to limitations that only further limit the abstract ideas in claims 2,17 and 21. As such, the claims are not patent eligible for the same reason provided for claims 1,17 and 21 above.
Therefore, the claims do not appear to be patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,7-8,11-12,14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,10-11,12-13,14-15,16-17 of U.S. Patent No. 10,674,964. Although the claims at issue are not identical, they are not patentably distinct from each other because,
Instant claim 2 encompasses and conflicts with claims 1,17 of patent ’967.
Instant claims 7-8 encompasses and conflicts with claims 2 and 4 of patent ’967.
Instant claim 11 encompasses and conflicts with claim 10 of patent ’967.
Instant claim 12 encompasses and conflicts with claim 11 of patent ’967.
Instant claim 14 encompasses and conflicts with claim 13 of patent ’967.
Instant claim 15 encompasses and conflicts with claim 14 of patent ’967.
Instant claim 16 encompasses and conflicts with claim 15 of patent ’967.
Instant claim 17 encompasses and conflicts with claim 16 of patent ’967.

Claims 2, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,11 and 18 of U.S. Patent No. 11,311,246. Although the claims at issue are not identical, they are not patentably distinct from each other because,
Instant claim 2 encompasses and conflicts with claim 1 of patent ’246.
Instant claim 17 encompasses and conflicts with claim 11 of patent ’246.
Instant claim 21 encompasses and conflicts with claim 18 of patent ’246.

Claims 2,17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1,15 and 19 of U.S. Patent No. 10,660,530. Although the claims at issue are not identical, they are not patentably distinct from each other because, 
Instant claim 2 encompasses and conflicts with claim 1 of patent ’530.
Instant claim 17 encompasses and conflicts with claim 15 of patent ’530.
Instant claim 21 encompasses and conflicts with claim 19 of patent ’530.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100010322, Brady [paragraph 0014-0015, 0042, 0049]  teaches determining autoregulation limits, and determining trends as well as a correlation coefficient between blood pressure data and oximeter data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792